USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH:

DATE FILED: oS

 

THE City OF NEW YORK

JAMES E. JOHNSON LAW DEPARTMENT JOSEPH ZANGRILLI
Corporation Counsel 100 CHURCH STREET Senior Counsel
NEW YORK, NY 10007 Phone: (212) 356-2657

Fax: (212) 356-3509
jzangril@law.nyc.gov

March 12, 2020
BY ECF
Honorable Andrew L. Carter, Jr.
United States District Judge
United States District Court
Southern District of New York Gi e- ALT CEN
soutnern Distr MEMO ENDORSED
New York, New York 10007

 

Re: Jermaine Dunham v. City of New York,
11 Civ. 1223 (ALC) (SLC)

Your Honor:

I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
of New York, representing defendants City of New York, Lamar Oliver and Philip Lobello in the
above-referenced matter. I write on behalf of defendants to respectfully request a one-week
extension of time from March 13, 2020 until March 20, 2020, in which to file their motion for
summary judgment. Plaintiff’s counsel, Maxwell W. Brown, Esq., consents to this request. This is
defendants’ first request for an extension of time to file their motion for summary judgment.

I sincerely apologize for the lateness of this request, however, due to unforeseen
circumstances; it has become apparent that defendants will be unable to file their motion for
summary judgment by tomorrow. Defendants also request a corresponding extension of time for
the filing of opposition and reply papers to April 17, 2020 for opposition and May 1, 2020 for

reply.

 
Defendants thank Your Honor for your consideration herein and once again apologize for
the late hour of this request.

Respectfully submitted,
/s/

Joseph Zangrilli
Senior Counsel
Special Federal Litigation Division

CC: Maxwell W. Brown, Esq. (Via ECF)
Jason E. Kornmehl, Esq. (Via ECF)

HONANDAEW TL. GARTER, JA. :
UNITED STATES DISTRICT JUDGE |

4

Mork 2, 9020

 
